Citation Nr: 1203563	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease.

2.  Entitlement to service connection for paresthesias of the left arm.

3.  Entitlement to service connection for paresthesias of the right arm.

4.  Entitlement to service connection for paresthesias of the face.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to July 1969.  His awards include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In July 2010, the Board remanded this matter for further evidentiary development.  Specifically, the Board mandated that the Veteran be afforded VA examinations to assess the nature and etiology of his hypertension and pain and numbness of his arms and face.  The dictates of the July 2010 remand have been substantially complied with and the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran initially requested a hearing before the Board in May 2006.  However, his request was withdrawn in March 2009.  


FINDING OF FACT

The St. Petersburg RO granted service connection for hypertension, paresthesias of the upper extremities, and paresthesias of the face in a July 2011 rating decision.  


CONCLUSION OF LAW

The criteria for dismissal for the issues of service connection for hypertension, paresthesias of the upper extremities, and paresthesias of the face have been met.  38 U.S.C.A. § 7105 (West); 38 C.F.R. § 20.202 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to both law and regulation, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  For the reasons that follow, the Veteran's appeal is dismissed.

By way of procedural background, in September 2004, the Veteran first sought service connection for high blood pressure and pain and numbness of the arms and face, secondary to his   service-connected degenerative disc disease and/or his service-connected cervical spine disability.  His claims were denied by the RO in a July 2005 rating decision.  The Veteran appealed this matter, and in July 2010, the Board remanded the claims for further evidentiary development.  Specifically, the Board found that VA examinations were necessary to determine the nature and etiology of the Veteran's hypertension and pain and numbness of the arms and face.  

The Veteran was afforded neurological and vascular examinations where the VA examiners opined that the Veteran's hypertension was as likely as not due to service and the neuropathy or radiculopathy of the face and arms was as likely as not due to or the result of the Veteran's service-connected degenerative disc disease and/or service-connected cervical spine disability.  The RO then issued a June 2011 rating decision, which granted service connection for hypertension, evaluating it as 10 percent disabling, paresthesias of the bilateral arms, with respective evaluations of 20 percent disabling, and paresthesias of the face, evaluating it as noncompensable.  Without submitting any notice of disagreement as to the evaluations of his service-connected disabilities, the RO scheduled the Veteran for an additional VA examination to determine the severity of his service-connected paresthesias of the face.  Such an examination was scheduled on July 2011.  The RO inexplicably issued a supplemental statement of the case in September 2011 finding that the Veteran was not entitled to a compensable rating for this service-connected disability.  The case was then returned to the Board, and the Veteran's representative provided a brief detailing why service connection for "hypertensive vascular disease" and "upper extremity neuropathy" were warranted.  

The Veteran's claims of service connection for hypertension, paresthesias of the bilateral arms, and paresthesias of the face were granted in July 2011.  Now that service connection for these disorders has been established, there remain no allegations of error of fact or law for appellate consideration, and the Veteran's claims of service connection are rendered moot.  He has not appealed the initial ratings or effective dates assigned the disorders at issue.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  


ORDER

The appeal of the claim of entitlement to service connection for hypertension is dismissed.

The appeal of the claim of entitlement to service connection for paresthesias of the left arm is dismissed.  

The appeal of the claim of entitlement to service connection for paresthesias of the right arm is dismissed.  

The appeal of the claim of entitlement to service connection for paresthesias of the face is dismissed.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


